PER CURIAM.
We agree with appellants that the trial court erred in granting appellee’s motion to dismiss Count III of their amended complaint with prejudice. The allegations contained in that count are sufficient to state a cause of action for libel. See Florida Medical Ctr., Inc. v. New York Post Co., 568 So.2d 454 (Fla. 4th DCA 1990), rev. denied, 581 So.2d 1309 (Fla.1991); Owner’s Adjustment Bureau, Inc. v. Ott, 402 So.2d 466 (Fla. 3d DCA 1981). Accordingly, we reverse and remand for further proceedings.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
ANSTEAD and STEVENSON, JJ., and MICKLE, STEPHAN PIERRE, Associate JJ., concur.